Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner holding claimant disqualified from receiving benefits effective March 2,1974 because she voluntarily left her employment to follow her spouse to another locality. Claimant left her employment on March 1, 1974 and shortly thereafter moved to Florida with her husband who had retired. In her initial claim for benefits she stated that she had voluntarily left her job to move to Florida with her husband and that there was "no compelling reason other than a desire for change of climate and locale”. At the referee’s hearing claimant contended for the first time that she had been compelled to leave her job for reasons of health, and in support of this contention she submitted a note from a doctor which stated that he had advised claimant to quit her job because she was under great tension, but which did not advise her to relocate to Florida. The board was thus presented with conflicting evidence from which either of two conclusions as to the reasons for claimant’s removal from employment could have been reached. In such a situation the "resolution of the conflict as to the cause of appellant’s separation from employment” is solely for the board, where, as here, its determination is supported by substantial evidence (Matter of Weber [Catherwood], 32 AD2d 697). The board was properly within its province in finding that claimant’s signed statement made upon her application for benefits more accurately reflected the true reasons for her leaving her employment. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.